Order entered September 15, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01078-CV

                                IN RE JASON ZENO, Relator

                 Original Proceeding from the 296th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 296-5136707

                                           ORDER
                         Before Justices Francis, Brown, and Whitehill

       Based on the Court’s opinion of this date, we DISMISS relator’s September 8, 2017

petition for writ of mandamus for want of jurisdiction.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE